DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a tire comprising circumferential direction grooves, lug grooves, a compound land portion row formed by a first land portion row and a second land portion row, first and second land portion rows formed by first and second blocks defined by the circumferential direction grooves, a plurality of sipes, wherein the average sipe interval hc defined by an average interval of sipes adjacent to each other in the tire circumferential direction of the plurality of sipes in the first blocks and the second blocks arranged at a position including a tire equatorial line, and an acerage sip interval hs is defined by an average interval of sipes adjacent to each other in the tire circumferential direction of a plurality of sipes in a shoulder land portion block located at a ground contact end in the tire width direction, a relation of 1.05 ≤ (hs/hc) ≤ 4.00 is fulfilled. 
The closest prior art, GUICHON (US 2014/0230980) teaches a tire comprising: a circumferential direction groove 114 extended in a tire circumferential direction; a lug groove 112 extended in a tire width direction; and a plurality of blocks 109 defined by the circumferential direction groove and the lug groove, wherein: at least one of the blocks 110 extended in the tire width direction (Figs. 1-3).  GUICHON also teaches wherein a relation of 1.05 ≤ (hs/hc) ≤ 4.00 is fulfilled (Fig. 18 – annotated below, para. 0079 – “inter sipe 410 distance in the shoulder rows 408 of treadblocks of 12 mm and inter sipe 410 distance in the central rows 407 of tread blocks of 7.5 mm,” hs/hc = 12/7.5 = 1.6).  

    PNG
    media_image1.png
    490
    733
    media_image1.png
    Greyscale

However, GUICHON does not teach or suggest a tire with multiple circumferential grooves and lug grooves, as depicted in Fig. 3 of Applicant’s disclosure and required by the instant claims.  Thus, the instand claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-3 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743